Citation Nr: 1126197	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral foot and toe disabilities.

2.  Entitlement to an increased rating for a right fifth toe disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a left fifth toe disability, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to July 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied the benefits sought on appeal.  In March 2009, the Veteran testified before the Board at a hearing held at the RO.  In October 2009, the Board remanded the claims for additional development.  

The issue of entitlement to a total disability rating for compensation based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran incurred a back disability in service that was aggravated by his service-connected bilateral foot and toe disabilities.

2.  The Veteran's right fifth toe disability, status post-nerve entrapment, is manifested by pain and burning at the bottom of the foot radiating up her leg; sensory dysfunction with decreased vibration of the foot; and impaired pinprick sensation in the fifth toe and medial border of the right foot.  

3.  The Veteran's left fifth toe disability, status post-nerve entrapment, is manifested by pain and burning at the bottom of the foot radiating up her leg; sensory dysfunction with decreased vibration of the foot; and impaired pinprick sensation in the fifth toe.  


CONCLUSIONS OF LAW

1.  A back disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310  (2010).

2.  The criteria for a disability rating in excess of 10 percent for a right fifth toe disability, status post-nerve entrapment, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 (2010).

3.  The criteria for a disability rating in excess of 10 percent for a left fifth toe disability, status post-nerve entrapment, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in November 2003, and October 2007; a rating decision in March 2004; a statement of the case in May 2006; and a supplemental statement of the case in October 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA obtained medical examinations in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

Service Connection for a Back Disability

The Veteran contends that she has a back disability that is proximately due to or the result of her service-connected bilateral foot and toe disabilities.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service medical records dated in November 1994 show complaints of back pain from heavy lifting and treatment for a muscle strain and spasms.  An April 1995 clinical note shows complaints of pain from the left breast and left underarm that radiated into the back, diagnosed as a possible muscle strain.  VA treatment records show additional complaints of back pain.  The remainder of the service medical records, to include the Veteran's March 1996 separation examination, do not contain any complaints, findings, or diagnosis pertaining to a back condition.  

After service, on VA examination in January 2004, the Veteran complained of sharp burning pain that started at the bottom of her feet and radiated to the lower back.  VA treatment records also contained reports of pain radiating from her feet to her back.  In June 2004, the Veteran related onset of leg and  back pain since 1995.  The Veteran stopped working in February 2004, due to chronic bilateral foot and low back pain.  A December 2008 MRI of the lumbar spine revealed no abnormalities.  

On VA examination in May 2010, the Veteran reported onset of back pain and muscle spasms in service.  She described straining her back while changing a tire in a motor pool.  X-rays of the lumbar spine revealed no abnormalities.  Following an examination of the Veteran the examiner diagnosed lumbar strain.  The examiner opined that the Veteran's lumbar strain was at least as likely as not caused by or the result of a back injury incurred in service that was treated in November 1994 while on active duty.  The examiner explained that a lumbar sprain or strain was caused by overstretching of the muscles in the lower back.  The examiner stated that the medical evidence indicated that following a lumbar strain recurrent strains were more likely to occur.  While the examiner opined that the Veteran's lumbar strain was not caused by or the result of the service-connected bilateral foot and toe disabilities, the examiner found that the Veteran's lumbar strain was at least as likely as not aggravated by the bilateral foot and toe disabilities.  The examiner explained that the medical evidence showed that complaints of low back pain were common among patients with clawfoot.  However, the examiner stated that the degree of aggravation could not be addressed without resorting to speculation.  

On VA examination in March 2011, following an examination of the Veteran and a review of the claims file, a different VA examiner diagnosed chronic strain of the lumbar spine with limitation of motion.  The examiner noted that the Veteran was treated in service for low back strain.  The examiner opined that the Veteran's low back disability was at least as likely as not permanently aggravated by the service-connected bilateral pes cavus, because the pain in her feet altered her walking and worsened the back condition.  The degree of aggravation was estimated at 30 percent.  

While the service medical records document complaints of back pain due to heavy lifting, and treatment for a muscle strain and spasms, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic low back disability and sufficient observation to establish chronicity during service.  Because chronicity in service is not adequately supported by the service treatment records, a showing of continuity of symptomatology after service is required to support the claim.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.303(b) (2010).

As for continuity, the Veteran is competent to describe symptoms of back pain.  Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony is competent evidence insofar as it relates to symptoms of an injury or disease.).  In written statements and testimony Veteran has reported that since service she has experienced chronic ongoing pain radiating from her feet to her back.  The Board finds the Veteran's testimony credible on the question of continuity.  However, that does not end the analysis.

Because it does not necessarily follow that there is a relationship between the continuity of symptomatology and the Veteran's current low back disability, medical evidence is required to demonstrate such a relationship unless such a relationship is one for which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Where, the determinative questions involve a medical diagnosis or causation, not capable of lay observation, medical evidence of an association or link between the current disability and continuity of symptomatology is needed and where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2010).  

Here the competent medical evidence supports the Veteran's claim.  On VA examination in May 2010, following a review of the Veteran's claims file and an examination of the Veteran, the examiner diagnosed lumbar strain and opined that the Veteran's lumbar strain was at least as likely as not caused by or the result of a back injury incurred in service.  The examiner noted that the Veteran was treated in service for a back injury and explained that the medical evidence showed that following a lumbar strain, such as that incurred by the Veteran during service, recurrent strains were more likely to occur.  The examiner further stated that the Veteran's lumbar strain was at least as likely as not aggravated by the bilateral foot and toe disabilities.  Similarly, on VA examination in March 2011, following an examination of the Veteran and a review of the claims file, a different VA examiner diagnosed chronic strain of the lumbar spine with limitation of motion, and opined that the Veteran's low back disability was at least as likely as not permanently aggravated by the service-connected bilateral pes cavus.  The degree of aggravation was estimated at 30 percent additional disability.  The examiner explained that the bilateral foot condition altered the Veteran's gait and worsened the back condition.  The Board finds the opinions of the VA examiners persuasive and uncontroverted by competent evidence of record.  As there is a currently diagnosed low back disability that has been etiologically linked to an injury incurred in service and has been shown to permanently aggravated by the service-connected bilateral foot and toe conditions, and as there is no evidence that contradicts these opinions, the Board finds that service connection for the Veteran's low back disability is warranted.  

In light of the credible lay statements provided by the Veteran and because the competent medical evidence of record etiologically links the Veteran's low back disability to service and the service connected bilateral foot condition on a secondary basis, the Board finds that the evidence is at least in equipoise such that reasonable doubt may be resolved in favor of the Veteran, and service connection for a low back disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Fifth Toe Disabilities

The Veteran contends that she is entitled to a ratings higher than 10 percent for right and left fifth toe disabilities, status post nerve entrapment.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Rating the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying an rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's right and left toes disabilities have been rated by the applicable diagnostic code provisions providing the rating criteria for disabilities of the external popliteal (common peroneal) nerve.  Under those diagnostic code provisions, mild incomplete paralysis warrant a 10 percent rating.  Moderate incomplete paralysis warrants a 20 percent rating, and severe incomplete paralysis warrants a 30 percent rating.  Complete paralysis; foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes; warrant a 40 percent rating.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, 8721(2010).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2010).

The record clearly indicates that the Veteran does not have complete paralysis of the lower extremities.  There is no evidence of foot drop, slight droop of first phalanges of all toes, inability to dorsiflex the foot, loss of extension (dorsal flexion) of proximal phalanges of toes, loss of foot abduction, weakened adduction,  or anesthesia covering the entire dorsum of foot and toes.  

On VA examination in January 2004, the Veteran complained of pain and burning at the bottom of her feet radiating up her legs.  Strength in the lower extremities was 4/5 bilaterally, foot dorsiflexion and plantar flexion were 5/5, with 2+ deep tendon reflexes.  There was decreased vibration in both feet on sensory examination.  Pinprick sensation was impaired in the fifth toe, otherwise sensation to pinprick and position was normal.  Thereafter on VA examination in January 2005, the Veteran complained of loss of feeling in both feet, with a sharp pain and burning sensation.  Sensory testing was remarkable for moderately impaired vibration of the feet. Position was intact.  Pinprick was intact except it decreased by the fifth toes and medial border of the right foot.  Romberg was negative.  Gait and station were normal.  It was also noted that EMG nerve conduction velocity test in January 2004 revealed no abnormalities.  

A VA examination report in August 2008, recorded complaints of swelling and burning of the feet and inability to walk more than one quarter mile or stand more than 10 to 15 minutes.  There was no evidence of tenderness, weakness, painful motion, swelling, instability, abnormal weight bearing, hallux valgus or rigidus, dropped foot, abnormal position of any toes, limitation of ankle dorsiflexion, or other deformity.  There was decreased pinprick and vibratory sense over the fifth toes of both feet.  She ambulated slowly without assistive devices.

On VA examination in May 2010, the Veteran complained of pain, lack of endurance, and stiffness and swelling of the feet, particularly while standing or walking.  She related inability to stand more than 15 to 30 minutes or walk beyond one quarter mile.  She also reported numbness and tingling in the toes with feelings of coolness.  Treatment consisted of medication and bed rest.  The VA examiner noted pain in full motion, tenderness and abnormal weight bearing.  She had a slow purposeful gait with no assistive devices.  There was no evidence of swelling, instability, or weakness.  There was paralysis of the fifth toes, with complete loss of dorsiflexion and extension.  There was slight flattening of the arch with valgus of the left forefoot.  There was no limitation of motion of the foot or ankle, bilaterally.  The Veteran was unable to flex the toes.  There was no atrophy of the foot or other deformity.  There was no evidence of anesthesia of the dorsum.  The examiner diagnosed valgus of the left forefoot with slight pes planus, status post-resectional arthroplasty of bilateral fifth metatarsal heads with residual right and left fifth toes disability.  The examiner also noted pes cavus.  Sensation in the lower extremities was normal, although the bilateral fifth toes were extremely sensitive to touch.  The examiner found that the Veteran's bilateral toe disability should not have an impact on her employability, and she should be capable of sedentary employment.  The examiner described the effects of the Veteran's bilateral foot disability on activities of daily living predominantly as mild to moderate.  It was noted that she could not drive for extended periods of time.  

The record contains complaints of pain and burning at the bottom of her feet radiating up her legs, and a loss of sensation and numbness.  The VA examiners have found sensory dysfunction with decreased vibration in both feet, impaired pinprick sensation in the fifth toes and on the medial border of the right foot, but no motor dysfunction.  Such manifestations correspond to a rating for mild incomplete paralysis and the 10 percent disability ratings already assigned.  No medical evidence has found the Veteran to have manifestations of moderate incomplete paralysis such that a 20 percent disability rating or higher would be indicated for right or left fifth toes.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  Additionally, when the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2010).  The Board finds that the evidence of record does not show that the Veteran has anything more than a mild neurologic disability.  Indeed, the evidence shows the Veteran is able to ambulate without assistive devices, and the May 2010 VA examiner specifically found her disabilities to not affect her employability as she was capable of sedentary employment.  The examiner described the effects of the Veteran's bilateral foot disability on activities of daily living predominantly as mild to moderate.  While the Veteran has paralysis of the fifth toes, bilaterally, with no dorsiflexion or extension, the evidence does not show neurologic disability of the other toes and there were no parasthesias of the dorsum.  Most notably, there was no atrophy that would indicate a condition worse than mild incomplete paralysis of the nerve, although that paralysis was greater in the area of the fifth toes, the nerve function contemplated is for the entire foot, and the remainder of the foot was not as affected by the nerve paralysis.

The Board also notes that the Veteran's disability is of the fifth toes.  The Board has not considered other foot disability in rating the fifth toe disabilities because the Veteran has established a 30 percent rating for the orthopedic manifestations of pes cavus with hammers toes and fifth toe disability.  That disability has not been considered in rating this neurologic disability of the fifth toes.  38 C.F.R. § 4.14 (2010).

Furthermore, the Board notes that the combined rating for disabilities of an extremity cannot exceed the rating for amputation, were an amputation to be performed.  38 C.F.R. § 4.68 (2010).  For amputation of a single toe, other than the great toe, with metatarsal head involvement, the rating schedule provides a rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5172 (2010).  However, that rating is for orthopedic involvement.  The Board finds that the neurologic involvement being rated on this appeal does not rise to the level of amputation of that toe because the evidence shows that the Veteran retains sensory perception in that toe.

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  In that case, referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected right and left fifth toe disabilities, status post-nerve entrapment, reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's right and left fifth toe disabilities, status post-nerve entrapment, are productive of total occupational impairment, and the evidence does not show that that the disorders cause unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2010).

As the preponderance of the evidence is against the Veteran's claims for ratings higher than 10 percent for right and left fifth toe disabilities, status post-nerve entrapment, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability, to include as secondary to service-connected bilateral foot and toe disabilities, is granted.

A rating higher than 10 percent for a right fifth toe disability, status post-nerve entrapment, is denied.

A rating higher than 10 percent for a left fifth toe disability, status post-nerve entrapment, is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


